Exhibit 10.1


EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) dated as of  March 2, 2010, is
between HemaCare Corporation (“HemaCare” or the “Company”) and Pete van der Wal
("Executive "), as follows.  This Agreement supersedes all other previous
agreements and/or writings.
 
1.           At-Will Employment.  HemaCare hereby offers to employ Executive and
Executive hereby accepts employment to render services to the Company in the
position and with the duties and responsibilities described in Section
2.  Executive’s employment shall be at-will, meaning either Executive or the
Company may terminate the employment relationship at any time, with or without
cause or notice.  No one, other than the Board of Directors, has the authority
to change the at-will nature of Executive’s employment, and the only way it can
be changed is in a writing signed by the Chairman of the Board.  With the
exception of at-will employment, all other terms and conditions of employment
may be changed at any time in the sole discretion of the Company, with or
without cause or notice.  No implied contract concerning any employment-related
decision or term or condition of employment can be established by any other
statement, conduct, policy or practice.
 
2.           Position and Responsibilities.
 
(a)           Position.  Executive accepts employment with HemaCare as President
and Chief Executive Officer and shall continue to perform the services he has
performed in that capacity, subject to any reductions or other modifications to
the services, and together with such other and additional services, as may be
determined or assigned by HemaCare from time to time.  Executive shall also
continue as a member of HemaCare’s Board of Directors.  Executive shall be an
exempt employee.  Therefore, Executive shall be compensated on a salaried basis
and is not entitled to overtime premiums.  Executive shall devote his best
efforts and full-time attention to the performance of his duties.  Executive
shall be subject to the direction of HemaCare’s Board of Directors, which shall
retain full control of the means and methods by which Executive performs his
services and the place(s) at which services are rendered.  Executive shall be
expected to travel if necessary or advisable to meet the obligations of his
position.
 
(b)           Other Activity.  During the term of this Agreement and except on
HemaCare’s prior written consent, Executive shall not (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business,
commercial, or professional activity (whether or not pursued for pecuniary
advantage) that creates or might create a conflict of interest with the Company,
competes or might compete with the Company’s business or negatively impacts or
might impact Executive’s performance, as determined in the sole discretion of
the Board of Directors.  .
 
(c)           Representations and Warranties.  Executive represents and warrants
that (i) he is fully qualified and competent to perform the duties for which he
is being hired, (ii) he currently has no employment contract or other obligation
to perform any type of services to any third party, and (iii) his execution of
this Agreement, his employment with HemaCare, and the performance of his
proposed duties shall not violate any obligations he may have with any other
individual or entity.  Executive agrees he will not use for the benefit of, or
disclose to, the Company any confidential information belonging to others unless
he has prior written permission from the owner of the confidential information
(or unless the Company has been granted such permission).
 
(d)           Periodic Reviews.  Executive shall be subject to periodic reviews
by HemaCare.  The goal of the reviews shall be to provide Executive and the
Company the opportunity to discuss job tasks, identify and help correct
weaknesses, encourage and recognize strengths, and discuss methods for improving
performance.  Executive understands that a positive performance evaluation does
not guarantee an increase in salary, or continued long-term
employment.  Compen­sation increases and other terms and conditions of
employment are determined by and at the sole discretion of the Board of
Directors.  In addition to these more formal performance evaluations, HemaCare
encourages Executive to discuss his job performance on an ongoing basis.
 
3.           Compensation and Benefits.
 
(a)           Compensation.  In consideration of the services to be rendered
under this Agreement, effective April 1, 2010, HemaCare shall pay Executive a
monthly salary in the amount of Eighteen Thousand Seven Hundred Fifty
Dollars  ($18,750.00), payable pursuant to HemaCare’s policies and procedures,
as they may be amended by HemaCare in its sole discretion.  HemaCare’s Board of
Directors shall periodically review Executive's compensation and shall
determine, in its sole discretion, whether and how much the existing
compensation shall be adjusted, without regard to any policy or practice
HemaCare may have for adjusting salaries.  All compensation and comparable
payments to be paid to Executive under this Agreement shall be subject to
withholdings required by law.  Executive acknowledges that notwithstanding this
Agreement, Executive’s compensation, as well as the other terms, conditions and
benefits of his employment are at-will and may be changed at any time in the
sole discretion HemaCare.

 
-

--------------------------------------------------------------------------------

 
 
(b)  Discretionary Bonus.  Executive may be entitled to up to 67% of his base
annual salary for achieving specified goals determined by the Board of
Directors.  The discretionary bonus structure will typically put 100% of
Executive’s bonus at risk.  Bonuses shall be paid no later than March 15th of
the following calendar year.
 
(c)  Stock Options.  Executive’s most recent grant of stock options was on
December 9, 2009 for 75,000 shares, vesting in 20% increments in December 2010,
2011, 2012, 2013 and 2014.  These shares were priced at the close of business on
December 9, 2009.  If Executive’s employment with HemaCare ends for any reason,
Executive will have up to the earlier of (i) three months from the last day of
his employment, or (ii) the expiration date of the original option term, in
which to exercise any options that may have vested during Executive’s
employment.  All of Executive’s options shall vest at the time of a sale of
HemaCare.  From time to time, Executive may be awarded additional options based
on their availability in HemaCare’s stockholder approved plan, Executive’s
performance and in the discretion of the Board of Directors, including a
majority vote of non-employee Directors, if any.
 
(d)  Benefits.
 
(i)  Paid Time Off.  Executive shall be entitled to paid time off (“PTO”) in
accordance with HemaCare’s Employee Handbook.  PTO shall accrue as stated in
HemaCare’s Employee Handbook.  Once the maximum accrual amount has been reached,
no additional PTO will be earned until previously accrued PTO time is
used.  Executive will not be given retroactive credit for any period of time in
which he did not accrue PTO because he was at the maximum.  At year-end, any
accrued, unused PTO at or below the maximum accrual amount will carry over to
the subsequent year.  Executive shall request PTO as far in advance as
possible.  PTO shall be scheduled so as to provide adequate coverage of
Executive’s job and staff requirements.  Executive must use accrued PTO for
absences away from work for periods of four (4) hours or more.  PTO does not
accrue during unpaid leaves of absence or other periods of inactive service.
 
(ii)  Other Benefits.  As Executive becomes eligible, he shall have the right to
participate in and receive benefits from applicable present and future benefit
plans specified in HemaCare's Employee Handbook.  The eligibility for, amount
and extent of benefits to which Executive may be entitled shall be governed by
the specific benefit plans, as amended from time to time.  HemaCare reserves the
ability, in its sole discretion, to adjust Executive's benefits provided under
this Agreement.  No statement concerning benefits or compensation to which
Executive is entitled shall alter in any way the terms of this Agreement, any
renewal thereof, or its termination.
 
(e)           Expenses.  HemaCare shall reimburse Executive for reasonable
travel and other business expenses incurred by Executive in the performance of
his duties, in accordance with HemaCare's Employee Handbook, as it may be
amended from time to time in HemaCare’s sole discretion.  Executive must obtain
written approval prior to incurring any expense in excess of $5000.00.
 
4.           Termination of Employment.
 
(a)           By HemaCare or Executive At-Will.  Executive acknowledges that
Executive’s employment at the Company shall be at-will.  Therefore, Executive
acknowledges that the Company or Executive may terminate Executive’s employment
at any time, with or without notice or cause.  HemaCare shall pay to Executive
any compensation then due and owing, including but not limited to any accrued,
unused PTO.  Thereafter, all obligations of HemaCare under this Agreement
(except Section 5, if applicable) shall cease.

 
-2-

--------------------------------------------------------------------------------

 
 
(b)           By Disability.  If, by reason of any physical or mental
disability, Executive has been or will be prevented from properly performing the
essential functions of his position for more than thirty (30) days in any one
(1) year period, even with reasonable accommodations, if any can be provided by
HemaCare without causing undue hardship on the Company, HemaCare may terminate
Employment on fourteen (14) days' advance written notice.  HemaCare shall pay
Executive all compensation to which he is entitled, including but not limited to
any accrued, unused PTO, through the last business day of the notice
period.  Thereafter, all obligations of HemaCare under this Agreement shall
cease.
 
(c)            By Death.  Employment shall terminate automatically on
Executive’s death.  HemaCare shall pay to Executive's beneficiaries or estate,
as appropriate, any compensation then due and owing.  Thereafter, all
obligations of HemaCare under this Agreement shall cease.  In the event
Executive’s employment with HemaCare terminates pursuant to this Section 4(c),
Section 5 shall not apply.
 
(d)           Termination Obligations.
 
(i)  Executive agrees that all property, including, without limitation, all
equipment, tangible Confidential Information (as defined below), documents,
books, records, reports, notes, contracts, lists, computer disks (and other
computer-generated files and data), and copies thereof, created or stored on any
medium and furnished to, obtained by, or prepared by Executive in the course of
or incident to his employment, belongs to HemaCare and shall be returned
promptly to HemaCare on termination of Executive’s employment.
 
(ii)  All benefits to which Executive is otherwise entitled shall cease on
Executive's termination, unless explicitly continued either under this Agreement
or under any specific written policy or benefit plan of HemaCare, or unless
required by law.
 
(iii)  On termination of Executive’s employment, Executive shall be deemed to
have resigned from all positions and released all signature powers and other
powers and authorities then held with HemaCare or any HemaCare affiliate.
 
(iv) The representations and warranties contained in this Agreement and
Executive's obligations under this Section 4(d) on Termination Obligations and
Section 7 below on Confidential Information shall survive the termination of
Executive’s employment and this Agreement.
 
(v)  After termination, Executive shall fully cooperate with HemaCare in all
matters relating to the winding up of pending work on behalf of HemaCare and the
orderly transfer of work to other HemaCare executives or employees.  Executive
shall also cooperate in the prosecution or defense of any action brought by any
third party against HemaCare that relates in any way to Executive's acts or
omissions while employed by HemaCare.
 
5.           Compensation on Change of Control.
 
On a Change of Control, as defined below, if (except as set forth below)
Executive is employed by HemaCare as of the date the Change of Control occurs,
Executive shall be entitled to receive a lump sum payment equal to fifty (50%)
of Executive's annual base salary, provided Executive delivers to HemaCare an
executed general release with a Civil Code §1542 waiver (in a form acceptable to
HemaCare) of all claims relating to his employment and does not revoke such
release in accordance with its terms.  The payment shall be payable to Executive
at any time within one (1) year after the Change of Control.  For purposes of
this Agreement, “annual base salary" shall mean one (1) year of base salary, at
the highest base salary rate that Executive was paid by the Company in the
twelve (12) months prior to the Change of Control.  Anything in this Agreement
to the contrary notwithstanding, if the Company terminates Executive's
employment prior to the date the Change of Control occurs, and if it is
reasonably demonstrated by Executive that such termination (a) was at the
request of a third party who has taken steps reasonably calculated to affect a
Change of Control, or (b) otherwise arose in connection with or anticipation of
a Change of Control, then for purposes of this Agreement, Executive shall be
deemed to be employed by the Company as of the date the Change of Control occurs
and thus entitled to payment pursuant to this Section.  All outstanding stock
options previously granted under any Company stock option plan, whether vested
or unvested, shall be accelerated and become immediately exercisable for a
period not exceeding the lesser of (i) six (6) months after Executive’s
termination incident to the Change of Control, provided Executive’s termination
is not for Cause or without Good Reason, or (ii) the expiration date of the
original option term.  For purposes of this Agreement, a “Change in Control”
shall mean:

 
-3-

--------------------------------------------------------------------------------

 
 
(a)  The acquisition by any individual, entity or group (within the meaning
of  Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than eighty
percent (80%) of either (i) the outstanding shares of common stock of the
Company (the "Outstanding Company Common Stock”), or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities"), provided however that for purposes of this subsection (a), the
following acquisitions of stock shall not constitute a Change of Control: (i)
any acquisition directly from the Company; (ii) any acquisition by the Company;
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
of maintained by the Company or any corporation controlled by the Company; (iv)
any transaction, the purpose of which is to change the state of incorporation;
or (v) any corporation pursuant to a transaction which complies with clauses
(i), (ii) and (iii) of subsection (c) of this Section;
 
(b)  A change in the ownership of a substantial portion of the Company's assets,
where any one person, or more than one person acting as a group (as determined
in IRS regulations), acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value more than eighty
percent (80%) of the total gross fair market value of all of the assets of the
Company immediately before such acquisition or acquisitions.   For this purpose,
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.  There is no change in control event
under this provision when there is a transfer to an entity that is controlled by
the shareholders of the Company immediately after the transfer, as provided in
this paragraph below.   A transfer of assets shall not be treated as a change in
the ownership of such assets if the assets are transferred to--


(i)  A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;


(ii)  An entity, fifty percent (50%) or more of the total value or voting power
of which is owned, directly or indirectly, by the Company;


(iii)  A person, or more than one person acting as a group, that owns, directly
or indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Company; or


(iv)  An entity, at least, fifty percent (50%) of the total value or voting
power of which is owned, directly or indirectly, by a person described in
subparagraph (b)(iii) above.
 
For purposes of this Section 6(b) and except as otherwise provided above, a
person's status is determined immediately after the transfer of the assets.  For
example, a transfer to a corporation in which the transferor corporation has no
ownership interest before the transaction, but that is a majority-owned
subsidiary of the transferor corporation after the transaction is not treated as
a change in the ownership of the assets of the transferor corporation.
 
6.           Confidential Information.
 
(a)  Acknowledgments Regarding Confidential Information.  Executive acknowledges
that during his employment, he will learn Confidential Information of HemaCare
and its customers.  “Confidential Information” includes, but is not limited to,
business information which at the time or times concerned is not generally known
to the public (other than by the act or acts of an individual not authorized by
the Company to disclose such information) and which relates to any one or more
of the aspects of the business of the Company, including, without limitation,
pricing plans; price structuring; contract terms, financial records, business,
marketing, and strategic plans; personnel and payroll records; the identity of,
contact information for, and any other account information on customers (current
and/or prospective), vendors, and suppliers; inventions, programs, formulas,
techniques, and processes; service specifications; customer preferences;
advertising sources; sales reports; and any other Company documentation and
information.  Executive acknowledges that all of the foregoing Confidential
Information is considered a trade secret of HemaCare and protected both under
this Agreement and Civil Code §3426 et seq.

 
-4-

--------------------------------------------------------------------------------

 
 
(b)  Ownership of Confidential Information.  Executive recognizes that all such
Confidential Information is the property of the Company, and that any
unauthorized disclosure could cause serious harm.  Executive understands that
the value of such Confidential Information depends on it remaining confidential,
that the Company will depend on Executive to maintain confidentiality and
Executive accepts that position of trust.  Executive will cooperate with
HemaCare and use his best efforts to prevent the unauthorized dissemination,
disclosure, use or reproduction of any Confidential Information.  During and
after employment, Executive will not disclose, disseminate, reproduce or use
such Confidential Information for his benefit or the benefit of anyone else, but
only for the benefit of the Company and as is necessary to carry out his
responsibilities under this Agreement.  Executive will not copy, reproduce (in
whole or in part), or remove any materials containing any such Confidential
Information from HemaCare’s premises unless required by his job or unless he has
written authorization from the Company.  Executive shall maintain at his work
station and/or any other place under his control only such Confidential
Information as he has a current "need to know."  Executive shall return to the
appropriate person or location or otherwise properly dispose of Confidential
Information once that need to know no longer exists.  Executive shall not make
copies of or otherwise reproduce Confidential Information unless there is a
legitimate business need for reproduction.
 
(c)  Computer Data and Electronic Systems.  Executive acknowledges that the
Company’s computer and other electronic systems and all related equipment and
databases are the property of HemaCare and contain Confidential Information
belonging to the Company.  Executive acknowledges that all such systems and
equipment may be monitored by the Company at any time, in the Company’s
discretion.  Executive acknowledges that he has no expectation of privacy in
connection with his use of said systems and equipment and consents to HemaCare’s
monitoring.  Executive agrees to take all steps necessary to protect the
equipment and the information stored on the equipment from improper use,
disclosure or dissemination.
 
(d) Third-Party Information.  Executive acknowledges that HemaCare has received
and in the future will receive from third parties (including the Company’s
customers) their confidential information subject to a duty to maintain the
confidentiality of this information and to use it only for certain limited
purposes.  Executive agrees that he owes the Company and these third parties, a
duty to hold all such confidential information in the strictest confidence and
not to disseminate, disclose or use it, except as necessary to perform his
obligations hereunder and as is consistent with the Company’s agreement with
third parties.
 
(e) Interference with Business.  To avoid disruption of HemaCare’s business,
Executive agrees that for a period of one (1) year after termination of his
employment, he shall not, directly or indirectly, either for himself or on
behalf of any other individual or entity, including on behalf of any competitor
of the Company, use the Company’s trade secrets (as defined above) to (i)
solicit any customer of the Company known to him during his employment to have
been a customer, or (ii) solicit for employment any person employed by the
Company.  Executive acknowledges and agrees that these restrictions are required
for legitimate business purposes to protect HemaCare’s trade secrets and are not
intended to create an unlawful restriction on competition or
solicitation.  Executive acknowledges and agrees this Section of the Agreement
is binding and enforceable pursuant to Edwards v. Arthur Andersen LLP (2008) 44
Cal.4th 937 and its progeny, including but not limited to The Retirement Group,
Inc. v. Galante (2009) 176 Cal.App.4th 1226.
 
7.           Notices.  Any notice or other communication under this Agreement
must be in writing and shall be effective on delivery by hand, upon facsimile
transmission to HemaCare (but only on receipt by Executive of a written
confirmation of receipt), or three (3) business days after deposit in the United
States mail, postage prepaid, certified or registered, and addressed to HemaCare
or to Executive at the corresponding address or fax number (if any)
below.  Executive shall be obligated to notify HemaCare in writing of any change
in his address.  Notice of change of address shall be effective only when done n
accordance with this Section.



 
 
HemaCare's Notice Address:
 
Executive's Notice Address:
 
 
Attn.: Steven Gerber, M.D.
 
Pete van der Wal
 
15350 Sherman Way #350
_______________________
 
Van Nuys, CA 91406
_______________________
 
Fax No.:  818-251-5356
 Fax No.: _______________


 
-5-

--------------------------------------------------------------------------------

 
 
8.           Action by HemaCare.  All actions required or permitted to be taken
under this Agreement by HemaCare, including, without limitation, exercise of
discretion, consents, waivers, and amendments to this Agreement, shall be made
and authorized only by the Board of Directors.
 
9.           Integration.  This Agreement is intended to be the final, complete,
and exclusive statement of the terms of Executive's employment by
HemaCare.  This Agreement supersedes all other prior and contemporaneous
agreements and statements, whether written or oral, express or implied,
pertaining in any manner to the employment of Executive, and this Agreement may
not be contradicted by evidence of any prior or contemporaneous statements or
agreements.
 
10.           Amendments; Waivers.  This Agreement may not be amended except by
an instrument in writing, signed by each of the parties.  No failure to exercise
and no delay in exercising any right, remedy, or power under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.
 
11.           Assignment; Successors and Assigns.  Executive shall have no power
to, and agrees he will not purport to assign, sell, transfer, delegate, or
otherwise dispose of, whether voluntarily or involuntarily, or by operation of
law, any rights or obligations under this Agreement.  Any such purported
assignment, transfer, or delegation shall be null and void.  This Agreement
shall bind and shall benefit the parties and their respective heirs, legal
representatives, successors, and permitted assigns, and shall not benefit any
person or entity other than those specifically enumerated in this Agreement.
 
12.           Severability.  If any provision of this Agreement, or its
application to any person, place, or circumstance, is held by a court of
competent jurisdiction to be invalid, unenforceable, or void, such provision
shall be enforced to the greatest extent permitted by law, and the remainder of
this Agreement and such provision as applied to other persons, places, and
circumstances shall remain in full force and effect.
 
13.           Attorneys' Fees.  In any legal action or other proceeding brought
to enforce or interpret the terms of this Agreement, the prevailing party shall
be entitled to recover reasonable attorneys' fees and costs.
 
14.           Injunctive Relief.  If Executive breaches or threatens to breach
any of the covenants in this Agreement, the parties acknowledge and agree that
the damage or imminent damage to HemaCare's operations or its goodwill would be
irreparable and extremely difficult to estimate, making any remedy at law or in
damages inadequate.  Accordingly, HemaCare shall be entitled to injunctive
relief in the event of any breach or threatened breach in addition to any other
relief (including damages) available to HemaCare under this Agreement or under
law.
 
15.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California.
 
16.           Interpretation.  The provisions of this Agreement have been
negotiated by the parties and are the result negotiation.  Accordingly, this
Agreement shall be construed as a whole, with each provision construed according
to its fair meaning, and not strictly in favor of or against any party.  By way
of example and not in limitation, this Agreement shall not be construed in favor
of the party receiving a benefit nor against the party responsible for any
particular language in this Agreement.  Captions are used for reference purposes
only and should be ignored in the interpretation of the Agreement.
 
17.           Miscellaneous.
 
(a)  The Company's obligation to make the payments provided for in Sections 5
and 6 of this Agreement, if any, and otherwise to perform its obligations
hereunder, shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against
Executive or others.

 
-6-

--------------------------------------------------------------------------------

 
 
(b)  In no event shall Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable under Sections 5
and 6, if any, or any of the provision of this Agreement.  Such amounts shall
not be reduced whether or not Executive obtains other employment.
 
(c)  The Company shall have no liability for any tax liability of Executive
attributable to any payments made under this Agreement.  The Company may
withhold from any amount payable under this Agreement such federal, state, local
or foreign taxes as shall be required to be withheld pursuant to any applicable
law or regulation.
 
(d)  Anything in this Agreement to the contrary notwithstanding, (i) in the
event that any payment to or for Executive’s benefit (whether payable pursuant
to the terms of this Agreement or otherwise) would not be deductible by the
Company as a result of Section 280G of the Code, the aggregate amount payable
under Section 6, if any, shall be reduced (but not below zero ($0.00) dollars),
so that after giving effect to such reduction, no payment to or for Executive’s
benefit will fail to be deductible because of Section 280G, and (ii) if
Executive establishes (in accordance with Section 280G) that all or any portion
of the aggregate “parachute payments” (as defined in Section 280G) payable to or
for Executive's benefit constitute reasonable compensation for services actually
rendered, and if the present value of all such "parachute payments" which
constitute reasonable compensation exceeds two hundred ninety-nine percent
(299%) of Executive’s “base amount" (as defined in Section 280G), Executive
shall be entitled to receive an amount equal to (but not greater than) the
present value of all such “parachute payments” which constitute reasonable
compensation.  For purposes of this subsection (d), the “present value" of any
payment shall be determined in accordance with Section 1274(b)(2) of the
Code.  If it is established that, notwithstanding the good faith of Executive
and the Company in applying the terms of this subsection (d), the aggregate
“parachute payments" paid to or for Executive's benefit are in an amount that
would result in any portion of such "parachute payments" not being deductible,
Executive shall have an obligation to pay the Company upon demand an amount
equal to the sum of (1) the excess of the aggregate "parachute payments" paid to
or for Executive’s benefit over the aggregate "parachute payments" that could
have been paid to or for Executive's benefit without any portion of such
"parachute payments” not being deductible; and (2) interest on amount set forth
in clause (1) of this sentence at the applicable federal rate (as defined in
Section 1274(d) of the Code) from the date of the receipt of such excess by or
for Executive's behalf until the date of such payment.
 
(e)  Notwithstanding any provision in this Agreement to the contrary, the
Agreement is intended to comply with the requirements of Section 409A of the
Code and shall be interpreted in a manner consistent with such intention.  If,
upon separation from employment, Executive is a “specified employee” (as defined
in Section 409A), the Company shall defer payment of “nonqualified deferred
compensation" subject to Section 409A payable a result of and within six (6)
months following Executive's separation from employment until the earlier of (i)
ten (10) days after the Company receives notification of Executive's death, or
(ii) the first business day of the seventh  (7th) month following Executive's
separation from employment.  Any such delayed payment shall be made without
interest.
 
18.           Executive Acknowledgment.  Executive acknowledges he had the
opportunity to consult legal counsel in regard to this Agreement, he has read
and understands this Agreement, he is fully aware of its legal effect, and he
has entered into it freely and voluntarily and based on his own judgment and not
on any representations or promises other than those contained in this Agreement.
 
The parties have duly executed this Agreement as of the date first written
above.
 

 
 
HemaCare Corporation
 
/s/ Pete van der Wal
 
/s/ Steven Gerber
Pete van der Wal
By: Steven Gerber, M.D.
 
Its: Chairman of the Board




 
-7-

--------------------------------------------------------------------------------

 
